DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 7 and 10 recite the limitation “the first thickness” and “the second thickness”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akao US 2008/0318393.
	Regarding claim 11, Akao teaches an integrated circuit (IC), comprising: Appl. No.: 16/704,833Page 3 of 11 Reply to Non-Final Action/Amend 
TI-78997.1a first field-plated field effect transistor (FET) comprising a first gate structure including a first gate electrode 13 partially over a first field relief oxide 11 and partially over a first gate dielectric layer 12;
a second field-plated FET comprising a second gate structure including a second gate electrode 23 partially over a second field relief oxide 21 and partially over a second gate dielectric layer 22; 
and sources and drains on respective sides of the first and second gate structures in a semiconductor surface layer 1, [0006]; wherein: 
a first thickness of the first field relief oxide 11 for the first field-plated FET is thicker than a second thickness of the second field relief oxide 21 for the second field-plated FET, and 
the semiconductor surface layer 1 is recessed under the first field relief oxide 11 for the first field-plated FET and under the second field relief oxide 21 for the second field- plated FET.  
claim 16, Akao teaches the IC of claim 11, wherein the first gate electrode comprises polysilicon [0041].  
Regarding claim 18, Akao teaches an integrated circuit (IC), comprising: Appl. No.: 16/704,833Page 3 of 11 Reply to Non-Final Action/Amend 
TI-78997.1a first field-plated field effect transistor (FET) comprising a first gate structure including a first gate electrode 13 partially over a first field relief oxide 11 and partially over a first gate dielectric layer 12;
a second field-plated FET comprising a second gate structure including a second gate electrode 23 partially over a second field relief oxide 21 and partially over a second gate dielectric layer 22; 
and sources and drains on respective sides of the first and second gate structures in a semiconductor surface layer 1, [0006]; wherein: 
a first thickness of the first field relief oxide 11 for the first field-plated FET is thicker than a second thickness of the second field relief oxide 21 for the second field-plated FET, and 
the semiconductor surface layer 1 is recessed under the first field relief oxide 11 for the first field-plated FET and under the second field relief oxide 21 for the second field- plated FET, and  
the thickness of the first and second field relief oxides 11, 21 are both at least twice as thick as the first and second gate dielectric layers 12, 22.  MPEP 2125.I




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao US 2008/0318393 in view of Zingg US 2004/0262685.

    PNG
    media_image1.png
    268
    498
    media_image1.png
    Greyscale

Akao US 2008/0318393
Regarding claim 1, Akao Fig. 1A teaches an integrated circuit (IC), comprising: 
a first field-plated field effect transistor (FET) 10 having a first gate structure  including a first gate electrode 13 partially over a first field relief oxide 11 and partially over a gate dielectric layer 12; and 

a thickness of the first field relief oxide 11 for the first field-plated FET is thicker than a thickness of the second field relief oxide 21 for the second field-plated FET; and the second field relief oxide 21 has second tapered edges and a second top surface between the second tapered edges that is flat.   
Akao does not teach the first field relief oxide has first tapered edges and a first top surface between the first tapered edges that is not flat. 
Zingg teaches a different way to incorporate a thicker field oxide region in a power device.  Zingg Fig. 1 teaches a field relief oxide 20, 22 that has first tapered edges and a first top surface between the first tapered edges that is not flat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Akao with Zingg for the purpose of providing a lower resistivity in on-state and faster voltage build-up in off-state.

    PNG
    media_image2.png
    307
    568
    media_image2.png
    Greyscale
 
Zingg US 2004/0262685
	Regarding claim 2, Akao modified by Zingg teaches the IC of claim 1. The combined references do not teach wherein the second thickness of the second field In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that it would be obvious to adjust the thickness of the field oxide regions in order to effectively isolate the high voltage and low voltage elements and thereof optimize the thickness of the second field relief oxide to be 200 to 1,000 Angstroms and have the thickness of the first field relief oxide to be at least 500 Angstroms thicker than the thickness of the second field relief oxide as a result effect variable and arrive at the recited limitation.
claim 3, Akao modified by Zingg teaches the IC of claim 1. Akao teaches wherein a semiconductor surface layer 1 is recessed under the first field relief oxide 11 and the second field relief oxide 21.  
Regarding claim 4, Akao modified by Zingg teaches the IC of claim 1. The combined references do not teach wherein the first thickness for the first field relief oxide is at least 500 Angstroms thicker than the second thickness for the second field relief oxide. However, Akao [0039] and [0068] teaches that the field oxides 11 and 21 can be formed with mutually different thickness in order to isolate individual elements (e.g. high and low voltage elements) from one another thereby making the thickness of the field oxides a result effective variable.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that it would be obvious to adjust the thickness of the field oxide regions in order to effectively isolate the high voltage and low voltage elements and thereof optimize the first thickness for the first 
 	Regarding claim 6, Akao modified by Zingg teaches the IC of claim 1. Akao [0041] teaches wherein the gate electrode comprises polysilicon.  
Regarding claim 7, Akao modified by Zingg teaches the IC of claim 1. Akao Fig. 1A teaches wherein a thickness of the gate dielectric layer 22 is less than half the second thickness of the second field relief oxide 21.  MPEP 2125.I
Regarding claim 10, Akao modified by Zingg teaches the IC of claim 1. Zingg teaches the first thickness of the first field relief oxide includes a central thickness in a center portion 22 of the first field relief oxide 20, 22 and a secondary thickness outside 20 of the center portion 22, wherein the central thickness 22 is greater than the secondary thickness 20. Akao modified by Zingg teaches both the central thickness and the secondary thickness are greater than the second thickness of the second field relief oxide 21, Akao.  
Regarding claim 15, Akao teaches the IC of claim 11. Akao does not teach wherein a width of the first field relief oxide for the first field-plated FET is at least 0.05 µm greater than a width of the second field relief oxide for the second field-plated FET.  
However, Zingg Fig. 1, [0019] teaches thickness of the field oxide 20, 22 along the length or width of the drift region. By varying the oxide along the length or width of the drift region provides a lower resistivity in on-state and faster voltage build-up in off-state, thereby making the width a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that it would be obvious to have the width of the first field relief oxide for the first field-plated FET at least 0.05 µm greater than a width of the second field relief oxide for the second field-plated FET in order to provide a lower resistivity in on-state and faster voltage build-up in off-state.
Regarding claim 20, Akao Fig. 1A teaches an integrated circuit (IC), comprising: 
a first field-plated field effect transistor (FET) 10 having a first gate structure  including a first gate electrode 13 partially over a first field relief oxide 11 and partially over a gate dielectric layer 12; and 
a second field-plated FET 120 having a second gate structure including a second gate electrode 23 partially over a second field relief oxide 21 and partially over the gate dielectric layer 22.  
Akao does not teach wherein the first field relief oxide has an end portion, a center portion of a first Appl. No.: 16/704,833Page 5 of 11 Reply to Non-Final Action/Amend TI-78997.1thickness, and an intermediate portion of a second thickness less than the first thickness, the intermediate portion located between the center portion and the end portion; wherein the first and second thicknesses of the first field relief 
Zingg teaches a different way to incorporate a thicker field oxide region in a power device.  Zingg Fig. 1 teaches a gradual thickness of a field relief oxide 20, 22 that has an end portion 14, a center portion 12 of a firstAppl. No.: 16/704,833Page 5 of 11 Reply to Non-Final Action/Amend TI-78997.1thickness, and an intermediate portion 16 of a second thickness less than the first thickness, the intermediate portion located between the center portion 12 and the end portion 14. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Akao with Zingg for the purpose of providing a lower resistivity in on-state and faster voltage build-up in off-state.
Furthermore, the combination of Akao and Zingg teaches wherein the first and second thicknesses of the first field relief oxide 12,16 for the first field-plated FET are thicker than a thickness of the second field relief oxide for the second field-plated FET. MPEP 2125.I
Regarding claim 21, Akao Fig. 1A teaches an integrated circuit (IC), comprising: 
a first field-plated field effect transistor (FET) 10 having a first gate structure  including a first gate electrode 13 partially over a first field relief oxide 11 and partially over a gate dielectric layer 12; and 
a second field-plated FET 120 having a second gate structure including a second gate electrode 23 partially over a second field relief oxide 21 and partially over the gate dielectric layer 22, wherein: 
a thickness of the first field relief oxide 11 for the first field-plated FET is thicker than a thickness of the second field relief oxide 21 for the second field-plated FET; 
Akao does not teach the first field relief oxide has first tapered edges and a first top surface between the first tapered edges that is higher than the first tapered edges.
Zingg teaches a different way to incorporate a thicker field oxide region in a power device.  Zingg Fig. 1 teaches a field relief oxide 20, 22 that has first tapered edges and a first top surface between the first tapered edges that is higher than the first tapered edges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Akao with Zingg for the purpose of providing a lower resistivity in on-state and faster voltage build-up in off-state.
Claims 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao US 2008/0318393 and Zingg US 2004/0262685, further in view of Chen et al. US 2016/027773.
Regarding claim 5, Akao modified by Zingg teaches the IC of claim 1. Zingg teaches a HV LDMOS but does not teach the second field plated FET each comprise a laterally diffused metal oxide semiconductor (LDMOS) device.  Chen et al. teaches a HV LDMOS 102 and a LV LDMOS 103 device formed in one device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Akao and Zingg with the device of Chen et al. for the purpose of providing a HV electrostatic discharge protection device.
claim 8, Akao modified by Zingg teaches the IC of claim 1. Chen et al. [0022] teaches wherein the first 102 and second field- plated 104 FETs each comprise an n-channel laterally diffused metal oxide semiconductor (LDMOS) device.  
Regarding claim 9, Akao modified by Zingg teaches the IC of claim 1. Chen et al. [0023] teaches wherein a source of the first field- plated FET 102-8 and a source of the second field-plated FET 104-8 are both connected to a ground node on the IC to be configured as power diodes.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao US 2008/0318393.
Regarding claim 12, Akao teaches the IC of claim 11. Akao does not teach wherein the second thickness of the second field relief oxide is 200 to 1,000 A, and wherein the first thickness for the first field relief oxide is at least 500 A thicker than the second thickness for the second field relief oxide. However, Akao [0039] and [0068] teaches that the field oxides 11 and 21 can be formed with mutually different thickness in order to isolate individual elements (e.g. high and low voltage elements) from one another thereby making the thickness of the field oxides a result effective variable.  Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that it would be obvious to adjust the thickness of the field oxide regions in order to effectively isolate the high voltage and low voltage elements and thereof optimize the thickness of the second field relief oxide to be 200 to 1,000 Angstroms and have the thickness of the first field relief oxide to be at least 500 Angstroms thicker than the thickness of the second field relief oxide as a result effect variable and arrive at the recited limitation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao US 2008/0318393 in view of Chen et al. US 2016/027773.
Regarding claim 14, Akao teaches the IC of claim 11. Akao does not teach wherein the first and second field- plated FETs comprise laterally diffused metal oxide semiconductor (LDMOS) devices.  Chen et al. teaches a HV LDMOS 102 and a LV LDMOS 103 device formed in one device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Akao with the device of Chen et al. for the purpose of providing a HV electrostatic discharge protection device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao US 2008/0318393 in view of Huang et al. US 2015/0137232.
Regarding claim 17, Akao teaches the IC of claim 11. Akao does not teach wherein the semiconductor surface layer comprises an epitaxial layer.   Huang et al. .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao US 2008/0318393 in view of Chen et al. US 2016/027773.
Regarding claim 19, Akao teaches the IC of claim 11. Akao does not teach wherein the first and second field- plated FETs each comprise n-channel laterally diffused metal oxide semiconductor (LDMOS) devices. Chen et al. [0022] teaches a first 102 and second field-plated 104 FETs each comprise an n-channel laterally diffused metal oxide semiconductor (LDMOS) device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Akao with the device of Chen et al. for the purpose of providing a HV electrostatic discharge protection device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898